DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original claims.
The previous restriction and 103 rejections have been maintained and repeated, but the position has been modified due to the amendment.

Claim Rejections - 35 USC § 103

Claim(s) 1, 3, 5-11, and 13-14 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Lowery et al. (US 8357773).
As to claims 1, 3, 5-11, and 13-14, Lowery (abs., claims, examples, Table 1, 1:15-50, 2:15-65, 3:45-55, 11:65-12:7, 12:45-60) discloses a composition comprising a purified polyetherimide (PEI) such as Ultem U1010 (m-phenylene diamine/phthalic anhydride/bisphenol-A, Mw about 44k).  The PEI is produced without indication of using polymerization catalyst. The purified PEI contains less than 44 ppm residue of polymerization solvent such as diphenyl sulfone (out of about 15 candidates) and sulfolane (out of about 6 candidates) and less than 10 ppm of metal such as sodium (out of about 10 candidates).  The disclosed range is close to the claimed one.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). One having ordinary skill in the art would obviously recognize to prepare the claimed PEI by selecting aforementioned diphenyl sulfone or sulfolane and sodium, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  The purified PEI can be applied as wire coating, films, etc. and would inherently capable of performing the intended use of “in the form of a varnish”.  One of ordinary skill in the art would obviously recognize to add solvent to the purified PEI to form a coating or film composition to improve the flow of PEI as routine laboratory or manufacturing practice.  Furthermore, one ordinary skill in the art would have expected the process the purified polyetherimide disclosed by Lowery to feature the yellowness, because Lowery obviously satisfy all of the material and chemical limitations (PEI structure and solvent and metal residue contents) of the instant invention. The examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components PEI structure and solvent and metal residue contents).  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. yellowness, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot. See above rejection based on Titanium Metals Corp. of America v. Banner.
been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/SHANE FANG/Primary Examiner, Art Unit 1766